DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/07/2022 is entered and acknowledged by the Examiner. No claim has been amended. Claims 1-37, 39-84, and 86 have been canceled. Non-elected claim 38 remain withdrawn from further consideration. New claims 107-109 have been added. Claims 85 and 87-109 are currently pending in the instant application. 
The objection of claim 95 as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims is maintained.
The rejection of claims 85, 87-93, 98-99, and 103-106 under 35 U.S.C. 102(a)(2) as being anticipated by Cho (WO 2016/153322 Al, an English equivalent to US 2018/0083263 Al is be applied) is withdrawn in view of Applicant’s remark.
The rejection of claims 94, 96, 97, and 100 under 35 U.S.C. 103 as being unpatentable over Cho in view of Alias (US 2011/0165468 Al) is maintained.
The rejection of claims 101-102 under 35 U.S.C. 103 as being unpatentable over Cho is maintained.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/07/2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. An initialed copy accompanies this Office Action.  
(New Grounds of Rejection)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 85, 87-93, 98-99, and 101-106 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (WO 2016/153322 A1, an English equivalent to US 2018/0083263 A1 is be applied).
Regarding claim 85, Cho discloses a method for preparing a particulate material consisting of a plurality of composite particles that comprise a plurality of silicon nanoparticles dispersed within a conductive pyrolytic carbon matrix (See Abstract; a method of fabricating a silicon-based anode active material comprises particles of silicon and oxygen coated with an outermost layer of carbon-based conductive layer), the method comprising the steps of:
(a) milling a silicon starting material in the presence of a non-aqueous solvent to obtain a dispersion of silicon-containing nanoparticles having a D50 particle diameter in the range of 30 to 500 nm in the solvent (See [0010] and [0051]; pulverizing a mixture of silicon particles in a solvent of water and oxygen-containing liquid hydrocarbon materials and forming a dispersion by milling operation. See [0040]; the silicon particles having an average diameter (D50) within 20-300 nm.);
(b) contacting the dispersion of silicon nanoparticles in the solvent with a pyrolytic carbon precursor comprising one or more compounds comprising at least one oxygen or nitrogen atom (See [0011] and [0047]; the dispersion of silicon particles and solvent is performed in the presence of a carbon conductive material (pyrolytic carbon precursor) including polyvinyl pyrrolidone);
(c) removing the solvent to provide silicon nanoparticles coated with the pyrolytic carbon precursor (See [0045] and [0050]; thermal treatment at low temperature of 50-200ºC and high temperature of 600-1,100ºC. The thermal treatment would evaporate the solvent; thereby, removing the solvent);
(d) heat treating the coated silicon nanoparticles in an oxidation step using other hydrocarbon substances, e.g., ethanol, IPA or H2O2, to remove carbon to form a silicon oxide before step (e) (See [0041]). In another embodiment, Cho discloses another oxidation operation where a heat treatment performed at a low temperature from 50 to 200°C for a period of time (See [0050]; thermal treatment at low temperature of 50-200ºC overlaps with the claimed heating temperature range of 100-400°C); and
(e) pyrolysing the coated silicon nanoparticles at a pyrolysis temperature in a range of from 600 to 1200 °C to form said plurality of composite particles that comprise a plurality of silicon nanoparticles dispersed within a conductive pyrolytic carbon matrix (See [0045]; thermal treatment at high temperature of 600-1,100ºC. The thermal treatment at high temperature covers the claimed pyrolysis temperature range).
Cho differ from claimed invention in that Cho does not disclose heat treating the silicon nanoparticles in a claimed temperature range of 100-400°C within one embodiment (Step (d)). However, Cho discloses two oxidation steps in two different embodiments. In one embodiment, Cho discloses that the oxidation operation can include a separate heat treatment to remove carbon to form silicon oxide (See [0041]), but does not disclose the temperature of the heat treatment. In another embodiment, Cho discloses another oxidation operation that involves heat treatment at low temperature of 50-200°C (See [0050]).
It would have been obvious to a skilled artisan at the time the invention was filed to heat treat the “other hydrocarbon substances” recited at paragraph [0041] of Cho at a low temperature of at low temperature of 50-200°C recited at paragraph [0050] of Cho because both paragraphs are drawn to an oxidation operation. Therefore, it would be within the purview of a skilled artisan to incorporate the heat treatment temperature of one oxidation embodiment to another oxidation embodiment.
Regarding claims 87 and 104-106, Cho discloses silicon-based anode active material 100A comprises particles of silicon core 10 and oxygen coated with an outermost layer of carbon-based layer 30 as recited in claim 87 (See Figure 1). Cho discloses that the silicon content of 30.6 to 77.3 wt% of silicon as recited in claims 87 and 104 (See Table 1). Cho discloses a ratio of oxygen to silicon within the claimed range (See Table 1, Comp. Sample 8 for an example). Comparative sample 8 includes 19.6 wt% oxygen and 50 wt% silicon, the ratio of oxygen to silicon equates to about 0.30 as recited in claims 87 and 105-106. It should be noted that instant claims depend on claim 85 that only requires a pyrolytic carbon precursor comprising one or more compounds comprising at least one oxygen or nitrogen atom, but not oxygen and nitrogen. Thus, nitrogen atom is not a required component. 
Regarding claim 88, Cho discloses a thermal treatment at low temperature of 50-200ºC (See [0050]). The thermal treatment temperature overlaps with the claimed temperature of 200-400ºC.
Regarding claim 89, Cho discloses a thermal treatment perform for about 3 hours (See [0056]).
Regarding claims 90-91, Cho discloses that the thermal treatment can be perform in an oxygen or ozone (air) atmosphere (See [0045]). 
Regarding claims 92-93, Cho discloses that the carbon-based conductive layer (claimed pyrolytic carbon precursor comprises a carbon-containing compound) includes (PVP) polyvinyl pyrrolidone as recited in claim 93 (See [0047]). The polyvinyl pyrrolidone fulfills the claimed pyrolytic carbon precursor comprising electrophilic functional groups as recited in claim 92.
Regarding claims 98-99, Cho discloses that the solvent includes isopropyl alcohol (See [0011]).
With respect to claims 101-102, Cho discloses that the silicon-based anode active material (composite material) having a particle structure within a range of 10 nm to 10 µm (See [0031]), but does not disclose step (f) of reducing the size or sieving the active material (composite material).
However, it is the Examiner’s position that the step of reducing the size or sieving active material (composite material) would have been obvious in order to maintain a particle structure within a range of 10 nm to 10 µm as suggested by Cho. Moreover, it would have been within the purview of a skilled artisan to reduce the size of the active material (composite material) within a range of 10 nm to 10 µm by milling operation because Cho discloses such an operation for pulverizing as required in claim 101 (See [0043]). Additionally, it would have been within the purview of a skilled artisan to subject the active material (composite material) to a sieving process in order to obtain a desirable particle size within a range of 10 nm to 10 µm as required in claim 102.
Regarding claim 103, Cho discloses a carbon coating (a conductive layer) is formed on the silicon particles after thermal treatment (See [0012]).
Claims 94, 96, 97, 100, and 107-109 are rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to the claims above, and further in view of Alias (US 2011/0165468 A1).
Cho is relied upon as set forth above.  
With respect to claim 94, Cho disclose a method of forming carbon-based conductive layer, including a polymer of PAN, PE, PAA or PVP (claimed pyrolytic precursor having electrophilic functional groups such as PVP polymer), is coated on a phosphorous-silicate shell on the silicon nanoparticle core to form a silicon-carbon composite (See [0011] and [0047]), but does not explicitly disclose crosslinking the silicon nanoparticles and the pyrolytic precursor by reaction between electrophilic functional groups on a surface of the silicon nanoparticles.  
Alias discloses a method of forming a silicon-carbon composite by dispersing silicon particles with a solution of polymer in solvent (See Abstract and [0036]) where the polymer (claimed pyrolytic precursor) includes PS, PVC, PAN, and PPP (See [0045]). Alias discloses that the silicon particles are coated with the polymer forming the silicon-carbon composite (See [0038] and [0054]). Alias discloses a strong interface between carbon (of the polymer) to the silicon particles after pyrolysis (See [0112]). The strong interface between carbon and silicon fulfills the claimed crosslink. 
Cho is combined with Alias because they are drawn to a method of forming silicon-carbon composite. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to formulate a silicon-carbon composite of Cho by crosslinking the polymer to the silicon particle as suggested by Alias.
Regarding claim 96, Alias discloses that the silicon particles are homogenous dispersed in the polymer solution (See [0093]).  
Regarding claim 97, Alias discloses that the crosslinking is done after pyrolysis (See Claim 94 above). The pyrolysis is performed at a temperature of 600-1100ºC (See [0113]). Cho and Alias does not specifically disclose the coated silicon particle is maintained at a temperature of 100-400ºC for a period of time after completion of the crosslinking reaction (coating process). However, Alias discloses that the coating process (crosslinking reaction) is done at elevated temperature between 600-1100ºC. After the coating is done and coated silicon particles are formed, the reaction temperature will need to cool. The cooling from coating temperature of 600-1100ºC to room temperature will including a temperature of 100-400ºC for a period of time after completion of the coating process (crosslinking reaction) and fulfills the instant claim.  
Regarding claim 100, Alias discloses a step of spray drying to a mixture of silicon particles in polymer solution to form a silicon/polymer composite (See [0037]). It would have been obvious for a skilled artisan at the time the invention was filed to spray dry the silicon mixture of Cho as suggested by Alias in order to form the silicon/polymer composite.   
Regarding claims 107-109, Cho discloses that the carbon-based conductive layer (claimed pyrolytic carbon precursor comprises a carbon-containing compound) includes (PVP) polyvinyl pyrrolidone as recited in claims 107-109 (See [0047]).
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments filed on 11/07/2022 have been fully considered but they are not persuasive. 
At page 8 of the remark, Applicant maintain a position that Cho does not teach or suggest a separate heat treatment based on the disclosure of US 2017/0214042 A1 (Cho’042) and US 2019/0198869 A1 (Cho’869) from Cho. The Examiner respectfully disagrees with the Applicant’s remark. First, it should be noted that the prior art relied upon in the Office action is to US 2018/0083263 A1 (Cho) not Cho’042 or Cho’869. Therefore, the disclosure to Cho’042 and Cho’869 are irrelevant. Second, Cho’042 and Cho’869 does not disclose a method as relied in Cho at Figure 2 and paragraph [0041]. 

    PNG
    media_image1.png
    650
    333
    media_image1.png
    Greyscale

Lastly, Cho specific discloses a separate heat treatment operation at [0041].   

    PNG
    media_image2.png
    331
    408
    media_image2.png
    Greyscale

	At connecting pages 8-9 of the remark, Applicant argues that Cho teaches away from using hydrocarbons with a (much) higher carbon-to-oxygen ratio than methanol since these would require a separate heat treatment to remove excess carbon. The Examiner respectfully disagrees with the Applicant’s remark. At paragraph [0041], Cho discloses an oxidation operation including four oxygen-containing liquid hydrocarbon substances such as
methanol, ethanol, IPA, and hydrogen peroxide. Then, Cho discloses methanol as a hydrocarbon substance with the largest oxygen-to-carbon content and suppresses carbon content compared with other hydrocarbon substances (ethanol, IPA, and hydrogen peroxide) (see [0041]). Cho further discloses that when other hydrocarbon substances (ethanol, IPA, and hydrogen peroxide) are used, a separate heat treatment is required to remove carbon (see [0041]). In other words, a separate heat treatment is required when oxygen-containing liquid hydrocarbon substances, other than methanol (i.e., ethanol, IPA, and hydrogen peroxide) are used. Thus, it is the Examiner's position that Cho does disclose a step of heat treatment. If Cho intended to only use methanol as a sole oxygen-containing liquid hydrocarbon substance and not any substance having higher carbon-to-oxygen ratio than methanol, he would not have listed ethanol, IPA, and hydrogen peroxide as other oxygen-containing liquid hydrocarbon substances (See [0041]). The fact that the oxygen-containing liquid hydrocarbon substances includes methanol, ethanol, IPA, and hydrogen peroxide (See [0041]) indicates that anyone of these substances can be use. Therefore, the use of ethanol, IPA, or hydrogen peroxide does not a teach away from using hydrocarbons with a (much) higher carbon-to-oxygen ratio than methanol as argued.   
	At page 9 of the remark, Applicant argues Cho does not teach or suggest using a heat treatment step specifically in the range recited in claim 85, i.e., a heat temperature range of 100-400°C. The Examiner respectfully disagrees with the Applicant’s remark for the reason stated in claim 85 above. Namely, Cho discloses two oxidation steps in two different embodiments. In one embodiment, Cho discloses that the oxidation operation can include a separate heat treatment to remove carbon to form silicon oxide (See [0041]), but does not disclose the temperature of the heat treatment. In another embodiment, Cho discloses another oxidation operation that involves heat treatment at low temperature of 50-200°C (See [0050]).
It would have been obvious to a skilled artisan at the time the invention was filed to heat treat the “other hydrocarbon substances” recited at paragraph [0041] of Cho at a low temperature of at low temperature of 50-200°C recited at paragraph [0050] of Cho because both paragraphs are drawn to an oxidation operation. Therefore, it would be within the purview of a skilled artisan to incorporate the heat treatment temperature of one oxidation embodiment to another oxidation embodiment.
At connecting pages 10-11 of the remark, Applicant argues that Cho does not anticipate the claimed invention. This argument is rendered moot in view of the new obviousness rejection set forth above. 
At pages 11-12 of the remark, Applicant argues that Alias cannot teach crosslinking at 100-400°C as required in claim 94 because Alias does not disclose the crosslinking occurs during step (d) heating at a temperature of 100-400°C. The Examiner respectfully disagrees with the Applicant’s remark. Applicant refutes Alias individually, rather than in combination with Cho. "Non-obviousness cannot be established by attacking references individually where the rejection is based upon the teachings of a combination of references. Thus, [prior art reference] must be read, not in isolation, but for what it fairly teaches in combination with the prior art as a whole." In re Merck & Co., Inc., 231 USPQ 375, 380 (CA FC 1986). As state in the above, Cho discloses a step of heating at a temperature of 50-200°C ([0041] and [0050]). This heating step fulfills the claimed step (d). Cho also disclose a method of forming carbon-based conductive layer, including a polymer of PAN, PE, PAA or PVP (claimed pyrolytic precursor having electrophilic functional groups such as PVP polymer), is coated on a phosphorous-silicate shell on the silicon nanoparticle core to form a silicon-carbon composite (See [0011] and [0047]), but does not explicitly disclose crosslinking the silicon nanoparticles and the pyrolytic precursor by reaction between electrophilic functional groups on a surface of the silicon nanoparticles. However, Alias discloses a method of forming a silicon-carbon composite by dispersing silicon particles with a solution of polymer in solvent (See Abstract and [0036]) where the polymer (claimed pyrolytic precursor) includes PS, PVC, PAN, and PPP (See [0045]). Alias discloses that the silicon particles are coated with the polymer forming the silicon-carbon composite (See [0038] and [0054]). Alias discloses a strong interface between carbon (of the polymer) to the silicon particles after pyrolysis (See [0112]). The strong interface between carbon and silicon fulfills the claimed crosslink as recited in claim 94. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to formulate a silicon-carbon composite of Cho by crosslinking the polymer to the silicon particle as suggested by Alias.
Allowable Subject Matter
Claim 95 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761